PER CURIAM.
This writ of error cannot be sustained. The opinion of the judge of the district court of San Juan, in which this *391suit was brought, and, on appeal, of the learned judge in the Supreme Court, conclude the case beyond reasonable doubt.
It is a suit for the cancellation of a mortgage, given by the owners of a moving picture theater to Arthur Bird, the managing partner of the firm that supplied the materials for building the theater, to secure a debt of $5,370.25. This mortgage, as properly construed by both courts, provided that the debt should be paid by the mortgagor’s depositing with the mortgagee’s firm the net receipts from the shows held in the theater. These deposits were made, and the trial court found that the mortgagor had paid, principal and interest, the sum of $6,151.55 in accordance with the only stipulation in the mortgage providing place and manner of payment.
While in the translation of the opinion of the Supreme Court the provision for payment is a little more explicit as to making the mortgagee’s firm his agent for the purpose of receiving payment than in the translation of the opinion of the district court, yet it clearly appears, from the entire instrument, that the parties agreed that such deposits should operate as payment. On such a question, even if close, as this is not, we should be slow to reverse the concurrent judgment of both Porto Rican courts.
As the defendant in error filed no brief and made no appearance in this court, no costs can be imposed.
The judgment of the Supreme Court of Porto Rico is affirmed, without costs to the defendant in error in this court.